Citation Nr: 1720639	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had a decision review officer hearing at the RO in January 2013.  The Board remanded the matter to the RO in March 2015 for further development.  Disabled American Veterans became the Veteran's representative in March 2015.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been manifested by various complaints of difficulty with hearing.  

2.  The Veteran's hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing impairment for the right ear, and no worse than Level II hearing impairment for the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100, 4.86, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test using the Maryland CNC test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. §4.86 (a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

On VA examination in October 2011, the Veteran complained of decreased ability to hear and understand bilaterally, including over the phone, with the TV, or in normal conversations.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
35
55
38
LEFT
25
30
40
50
36

Speech recognition scores were 96 percent in the right ear and 98 percent in the left ear.

Based on the results of the October 2011 VA examination, a compensable disability rating is not warranted, as the examination report shows hearing level I for each ear, which would result in a noncompensable rating under Table VII.  Table VIA cannot be considered for this examination audiometry pursuant to 38 C.F.R. § 4.86, as the puretone threshold at each of the four specified frequencies is not 55 decibels or more.  

On VA audiometric examination in March 2013, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
30
45
30
LEFT
15
15
40
45
29

Speech recognition scores, using the Maryland CNC test, were 96 percent in the right ear and 88 percent in the left ear.  

Based on the results of the March 2013 VA examination, a compensable disability rating is not warranted, as the examination showed hearing level I for the right ear and hearing level II for the left ear, which would result in a noncompensable rating under Table VII.  Table VIA cannot be considered for this examination audiometry pursuant to 38 C.F.R. § 4.86, as an exceptional pattern of hearing impairment is not shown.  

In a November 2014 brief, the Veteran's representative asserted that the Veteran's bilateral hearing loss disability was worse then than it was at the time of the March 2013 VA examination.  Accordingly, the Board remanded the case for another VA examination in March 2015.  Thereafter, a February 2015 VA audiogram was incorporated into the record.

On VA audiogram consult in February 2015, the Veteran stated that he felt that his hearing had decreased since his last visit.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
45
55
44
LEFT
30
40
40
55
41

Speech recognition scores, using the Maryland CNC test, were 100 percent in the right ear and 92 percent in the left ear.  

Based on the results of the February 2015 VA audiogram consult, a compensable disability rating is not warranted, as the examination showed hearing level I for the each ear, which would result in a noncompensable rating under Table VII.  Table VIA cannot be considered for this examination audiometry pursuant to 38 C.F.R. § 4.86, as an exceptional pattern of hearing impairment is not shown.  

In September 2015, the Veteran waived his right to have the AOJ consider any additional evidence he submitted in the first instance.  In June 2016, he submitted March 2015 records from a private otolaryngology clinic where he had sought to determine the etiology of three dizzy spells he had experienced since the previous November.  He provided a report of the medical history he provided to the clinician which noted he felt lightheaded with headache and nausea during his periods of dizziness.  He also provided a written report signed by an audiologist that concluded, after performing oculomotor testing (normal results noted), positional/positioning testing (normal results noted), right ear irrigation which produced nystagmus, and fixation suppression (normal results noted), that "[t]oday's findings are within normal limits."

On VA audiometric examination in August 2015, the Veteran reported that he drives a truck for a living and his hearing loss makes it difficult to hear traffic or directions.  Notably, he specifically denied otorrhea, vertigo, aural fullness, and otologic surgery.  He reported that he has to turn the TV up, that his wife hollers at him, and that he has problems with communication.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
40
45
36
LEFT
30
35
35
45
36

Speech recognition scores, using the Maryland CNC test, were 96 percent in the right ear and 92 percent in the left ear.

Based on the results of the August 2015 VA examination, a compensable disability rating is not warranted, as the examination report shows hearing level I for each ear, which would result in a noncompensable rating under Table VII.  Table VIA cannot be considered for this examination audiometry pursuant to 38 C.F.R. § 4.86, as an exceptional pattern of hearing impairment is not shown.  


The Veteran's symptoms of hearing loss have all been carefully considered, as has the audiometric data.  Based on the foregoing, the Board finds that a compensable rating cannot be assigned for any part of the rating period.  

Neither the appellant nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board regrets that the preponderance of the evidence is against a compensable rating for bilateral hearing loss disability and there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  The Board notes that the Veteran argued in December 2011 that he should be awarded a higher rating because he has had to suffer with hearing loss since service.  The Board is sympathetic to the Veteran's situation of having hearing loss for so long.  However, ratings for hearing loss are based upon its current severity, rather than the amount of time that it has existed.  The Board would like to thank the Veteran for his honorable service.  


ORDER

A compensable rating for bilateral hearing loss disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


